Title: To John Adams from Henry J. Knox, 12 February 1818
From: Knox, Henry J.
To: Adams, John


				
					Much Respected Sir,
					Newyork 12 Feby: 1818
				
				In addressing this letter to you I rely not less on your liberal feelings, than on your ability, persuaded that the detail will not be uninteresting, the following is my situation, resulting from circumstances that I could neither foresee nor controul;—When, at the commencement of the late war, you were kind enough to patronise my attempt at getting some active employment, I did hope that a Benificent Providence would have smiled upon my exertions & have crowned the attempt with success, but alas, it proved otherwise in the event—In the beginning of February 1814, the privateer brig Ino, of which I was surgeon, was driven on shore near Charleston (S.C) by the British Frigate Severn, and rather than give her into the enemy’s hands, the privateer was set on fire & blown up; By this disaster I lost all my baggage, & arrived at Charleston, in a strange place, without money, or any friends who were able to assist me, I endeavoured to get some aid from my relations in Maine but they were unable to afford me any relief, even sufficient to enable me to return to them; I then attempted to practice in my profession, and altho’ I had many patients under my care, yet owing to the want of a Diploma, I could not legally recover a debt & the principal part of those, whom I had served, were mean enough to take advantage of this circumstance & paid me nothing; Thus finding my prospects frustrated & having collected barely sufficient to pay my passage, which was paid in advance, I embarked on board of a sloop, bound to Providence (R.I) but the vessel was compelled to put in here by stress of weather, where she was detained for several weeks, when she discharged her cargo & sailed for a southern port, this was about the middle of Feby 1817, when the weather was so extremely cold—Here again I found myself among strangers & without a dollar to help myself, & here I have been compelled to remain  ever since, under the lash of almost every privation; an illnatured creditor kept me for two months in a gaol, during which time I stated my case to a friend of my youth at Philadelphia, who responded, that he would cheerfully pay the expence of my getting the benefit of the Insolvent Laws of this State, but that to extend other aid, whilst I was so deeply involved in debt, he conceived, would not be a permanent benefit; In consequence of his answer, I have pursued measures accordingly, & have the satisfaction to observe, that all those creditors, to whom I have applied, have become petitioners, but my debts being greatly scattered, it has taken considerable time to concentrate them thus far & it will yet take two or three months before I can get my final discharge—I have barely existed, for some time past, upon small pittances from my different creditors &  I have had a hard struggle to keep out of a gaol, indeed. Sir, if you could see the condition of the unfortunate son of your departed friend, you would pity him & probably extend the benevolent hand to his Relief; I merely wish “to keep the wolf from the door” until I can get my discharge & a very trifling sum will be a great blessing—The necessity of making this application, I think you must know, is far from agreable to my feelings, yet I am writing to one of my departed Fathers warmest friends, to one who knew his virtues & his feelings, who knows that he never refused his aid to any person in real distress & would he have denied the son of his venerable friend, if such a case had occurred? Will you then refuse me? I feel assured that you will not—I freely confess that I have committed many errors, but they must be imputed to the right cause, a wrong education. in not being taught the true value of money in my youth; you will know that my honored Father never permitted the most trifling demands of his children to be unsatisfied you certainly then will make large allowances for the indiscretion of youth, indiscretions which have long since been abandoned, indeed to suppose for a moment that I should relapse into the vortex of folly, would be unpardonable—By the advice of a friend, on whose cooperation I calculate much, I intend, after getting through with my embarrassments, to establish in this city an office of General Intelligence, suited to individual wants in the detail of the current course of business here. I am flattered with a rational hope of making a lucrative establishment of it & have only to contend with the pressure of the moment almost to insure success, as I have not to fear any rival establishment—Those who know least of me suppose many things, my intimate acquaintances are confident that I shall succeed, for as this business does not require a capital; I shall not repose on the aid of any one, but trust to my own exertions & leave nothing to chance which can be accomplished by effort—A discerning friend of mine, who has lately visited Washington, & mixed with the best informed circles there, assures me that public sentiment is setting fast in favour of your son, the Honorable John Quincy, as the next President of the United States; His intimate Knowledge of foreign cabinets, of the different interests of his own country & his acknowledged abilities and perseverance all combine to place him in the public estimation, on very high ground—I intreat your forgiveness for troubling you with this long epistle; the urgency of the case must be my apology, at the same time I must request a speedy reply—With my most respectful compliments to Mrs. Adams I am with / the greatest consideration / Your Humble Servant  
				
					Henry J. Knox
				
				
			